Acknowledgment
The amendment filed on October 28, 2021 responding to the Office Action mailed on July 28, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein the second electrode of the capacitor is positioned between the connection electrode and the first electrode of the capacitor.
Claims 2-10 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 11, the prior art fails to disclose the device of claim 11 comprising a connection electrode contacting the first gate electrode and the second semiconductor layer, wherein a part of the connection electrode overlaps a part of the second semiconductor layer and a part of the first gate electrode.
Claims 12-18 depend directly or indirectly on claim 11 and are allowable on that basis.
Regarding claim 19, the prior art fails to disclose the device of claim 19 comprising a sixth transistor, wherein a source electrode of the sixth transistor is electrically connected to the drain electrode of the first transistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893